To:        Judge Steve Jones, Courtroom Deputy Clerk Pamela Wright,
           and Counsel of Record
From:      Michael T. Rafi
Date:      January 15, 2019
Via:       Filing with the Court’s CM/ECF system
__________________________________________________________________
                         Notice of Leave of Absence

Dear Ms. Pamela Wright:
      Pursuant to Local Rule 83.1, I hereby serve notice of my request for a
leave of absence in the below-styled action for the following dates:
   • September 20, 2019 – September 25, 2019
   • November 25, 2019 – December 3, 2019
   • December 23, 2019 – January 3, 2020
   The reason for the absence is business related obligations, volunteer
commitments, and personal vacations. I request that this case not be
calendared during the period of my absence.


Respectfully submitted on January 15, 2019, by:



Rafi Law Firm LLC                         Michael T. Rafi
1201 West Peachtree Street NW             Georgia Bar No. 127670
Suite 2319
Atlanta, GA 30309                         Attorney for Plaintiff
404-800-9933
470-344-3425 fax
mike@rafilawfirm.com


cc: all counsel
                                                       Exhibit 1

Case Name/Case No.                    Judge/Venue                       Interested Counsel
Maher Elsayed v. Laketa Pennington,   Judge Steve Jones                 R. Scott Masterson
Bulkmatic Transport Company, and      United States Northern District   M. Andrew Echols
National Union Fire Insurance         Atlanta Division                  Lewis Brisbois Bisgaard & Smith, LLP
Company of Pittsburgh, PA.            1967 United States Courthouse     1180 Peachtree Street N.E.
                                      75 Ted Turner Drive, SW           Suite 2900
Civil Action No.: 1:17-cv-02366-SCJ                                     Atlanta, Georgia 30309
                                      Courtroom Deputy Clerk
                                      Pamela Wright
                                      1967 United States Courthouse
                                      75 Ted Turner Drive, SW
